Citation Nr: 0821842	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  98-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension with 
history of myocardial infarction, including as secondary to 
service connected disability of renal colic. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1948 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Winston-Salem, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal was previously before the Board in July 2001 and 
September 2003.  On both occasions, it was remanded to the RO 
for additional development.  

The appeal was returned to the Board in November 2006, at 
which time the Board issued a decision that denied the claim 
on appeal.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In February 2008, the Court granted a joint motion to remand 
the veteran's appeal.  The appeal has been returned to the 
Board for action consistent with the instructions contained 
in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The February 2008 joint motion found that the Board's 
September 2003 remand instructions had not been completely 
followed.  The motion indicated that an additional remand of 
the veteran's appeal was necessary for several reasons.  

The joint motion stated that the August 2005 cardiology and 
nephrology examinations did not provide a full and complete 
opinion discussing the etiology and onset of the veteran's 
hypertension, including whether the veteran's service 
connected renal colic may have caused or permanently worsened 
the veteran's hypertension.  The cardiology examination 
failed to address either a February 2001 opinion from Dr. 
Bash or a May 2002 opinion from Dr. Butler.  The nephrology 
opinion did not provide the reasons for rejecting the opinion 
from Dr. Bash and also failed to address the opinion from Dr. 
Butler.  The Board finds that additional examinations are 
required in order to obtain these opinions.  

Furthermore, the joint motion noted that both opinions failed 
to address the possibility of secondary service connection 
for the veteran's hypertension as a result of his service 
connected disabilities.  The Board finds that the additional 
examinations must address the etiology and probability of any 
causal relationship between the veteran's service connected 
disabilities and his hypertension.  

Finally, the motion found that the VA examiners failed to 
address favorable evidence of record, including an August 
1997 diagnosis from the veteran's treating physician, and a 
July 2005 cardiac consultation.  The Board directs that the 
VA examiners must address all evidence, both favorable and 
unfavorable, in the reasons and basis for the requested 
opinions.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
order to avoid any additional remand, the RO must ensure that 
the Board's instructions are completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo VA examinations, 
either at a VAMC or on a fee-basis, by 
a cardiologist and a nephrologist who 
have not previously examined him to 
determine the nature and extent of any 
essential hypertension or hypertensive 
cardiovascular disease found to be 
present.  Any indicated studies should 
be undertaken, and all manifestations 
of current disability should be 
described in detail.  The veteran's 
entire claims file, to include his 
service medical records, along with a 
copy of this remand, must be made 
available to examining physicians for 
review in this case.

Each of the examining physicians must 
offer opinions as to whether it is at 
least as likely as not that the 
veteran's service-connected renal 
colic, and any associated 
complications, either (1) caused or (2) 
permanently worsened any essential 
hypertension or hypertensive 
cardiovascular disease found to be 
present.  

The examining cardiologist must also 
offer an opinion as to whether it is at 
least as likely as not that any 
essential hypertension or hypertensive 
cardiovascular disease found to be 
present is related to the complaints 
and findings noted in service, as 
suggested by Dr. Bash (see his medical 
statements dated in February 2001 and 
May 2002) and Dr. Butler (see his 
medical statement dated in May 2002).  
Complete rationale, with specific 
references to the veteran's claims 
file, including the service medical 
records, should be provided for support 
of the opinions and conclusions 
expressed.

In particular, each physician must 
address the opinions expressed by both 
Dr. Bash and Dr. Butler in their 
written submissions of February 2001 
and May 2002.  The physicians must not 
limit their opinions to a simple 
rejection or acceptance of the opinions 
expressed by Dr. Bash and Dr. Butler, 
but must also address the rationale for 
these opinions, compare and contrast 
any difference of opinions with Dr. 
Bash and Dr. Butler, and identify the 
evidence used in support of their own 
opinions.  

Each physician must also address other 
items of evidence which appear to be 
favorable to the veteran's contention 
that his hypertension with history of 
myocardial infarction is the result of 
active service or is secondary to his 
service connected renal colic.  This 
should include but is not limited to 
the August 1997 VA diagnosis and a July 
2005 VA consultation with opinion.  
Again, if the examiner's opinions 
differ from these findings, the 
specific reasons and bases for 
rejecting these opinions and in support 
of their own opinions should be 
provided. 

Finally, each physician is cautioned 
not to rely on the opinions expressed 
in the August 2005 and September 2005 
VA examinations when formulating their 
own opinions.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  The corrective 
action should continue until compliance 
has been completed.  See Stegall, 11 
Vet. App. at 268.

4.  Following the completion of the 
above-mentioned procedures, the RO 
should adjudicate the issue of 
entitlement to service connection for 
hypertension, with a history of 
myocardial infarction, claimed as 
secondary to service-connected renal 
colic in light of all applicable 
evidence of record, to include the 
additional medical evidence received by 
the Board while the claim was on 
appeal, and all pertinent legal 
authority, to include consideration of 
secondary service connection under 
Allen v. Brown, 7 Vet. App. 439 (1995).

5.  If the action taken on the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.

6.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



